Citation Nr: 0403630	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-02 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to service connection for depression 
secondary to the veteran's service-connected Type II 
diabetes mellitus.

2.	Entitlement to service connection for erectile 
dysfunction secondary to the veteran's service-connected 
Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1970.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  In April 2003, the veteran, sitting at the RO in 
Reno, was afforded a videoconference hearing with the 
undersigned Veterans Law Judge, sitting at the Board in 
Washington, D.C.

The Board notes that, in an unappealed April 1997 decision, 
the RO denied entitlement to service connection for 
depression with insomnia.  The May 2002 decision on appeal 
concluded that new and material evidence had been submitted 
to reopen the veteran's claim of entitlement to service 
connection for depression with insomnia secondary to the 
service-connected Type II diabetes mellitus, and then 
determined that the claimed disorder was not due to or the 
result of the service-connected diabetes.  Where a prior 
claim for service connection has been denied, and a current 
claim contains a different diagnosis (even one producing the 
same symptoms in the same anatomic system), a new decision on 
the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 
120, 123 (1997) (a new etiological theory does not constitute 
a new claim). 

The matter of entitlement to service connection for 
depression due to the veteran's service-connected Type II 
diabetes mellitus will be addressed in the Remand section 
below.



FINDING OF FACT

The competent and probative medical evidence of record is in 
approximate balance as to whether the appellant's currently 
diagnosed erectile dysfunction is due to his service-
connected Type II diabetes mellitus.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the Board 
concludes that his erectile dysfunction is due to his 
service-connected diabetes Type II mellitus.  38 U.S.C.A. 
§ 1110, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  It 
appears in this case that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, other than that which the 
Board will be seeking through remand, as mentioned in the 
Introduction, above.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
Under both previous law and the VCAA, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In a May 2002 rating decision, the RO granted service 
connection for diabetes mellitus, Type II, with diabetic 
retinopathy and hypertension, and awarded a 40 percent 
disability evaluation, effective from November 1996.  The 
veteran asserts that he also suffers from erectile 
dysfunction due to his service-connected diabetes.


When the veteran was examined by VA in November 1991, 
diabetes was noted.  VA medical records, dated from1996 to 
2001, indicate that in June 1998 the veteran was noted to be 
an insulin-dependent diabetic with benign prostatic 
hypertrophy (BPH) secondary to the diabetes mellitus.  A May 
1999 record entry reveals a 13-year history of diabetes 
mellitus, and that the veteran was status post "TURP" 
(transurethral resection of the prostate).  

In a February 2001 written statement, a VA staff psychiatrist 
who treated the veteran opined that the veteran had 
significant stressors related to his erectile dysfunction and 
diabetes.  The VA psychiatrist said that the veteran's 
diabetes was "the most likely factor causing his erectile 
problems" and that "the main cause of impotence in males is 
diabetes".

An October 2001 VA record entry reflects that the veteran's 
erectile dysfunction had improved with prescribed medication, 
and the clinical impression included erectile dysfunction 
improved.

A January 2002 VA psychological examination report includes 
the veteran's complaints of poor erectile functioning that 
affected his ability to sustain relationships.  

Also in January 2002, the veteran underwent a VA 
genitourinary examination.  According to the examination 
report, the veteran gave a five-year history of erectile 
problems and said he had aken Viagra for the past year or 
two, which did help.  He had occasional nocturia two or three 
times a night, and frequent urination during the day, about 
every hour.  He underwent a transurethral resection of the 
prostate in April 1999 that found benign prostatic 
hyperplasia.  Upon examination, diagnoses included status 
post transurethral resection of prostate for benign prostatic 
hyperplasia, erectile dysfunction of unknown etiology 
associated with history of depression, and recent onset of 
diabetes.

In an August 2002 written statement, a VA staff psychiatrist 
diagnosed the veteran with depression.  She said the 
diagnosis was exacerbated by the veteran's diabetes, erectile 
dysfunction, and chronic low back pain.

At his April 2003 Board hearing, the veteran submitted 
written statements from two VA medical personnel.  He 
submitted an undated written statement from a VA nurse in the 
Day Treatment Center to the effect that the veteran was 
concerned over current problems with erectile dysfunction 
"likely linked to [d]iabetes".

The veteran also submitted an undated written statement from 
the chief of endocrinology service at the VA Medical Center 
in Reno, Nevada.  The VA endocrinologist said he treated the 
veteran for Type 2 diabetes, and that the veteran also 
suffered from erectile dysfunction.  In the VA medical 
specialist's opinion, "the probable cause of [the veteran's] 
erectile dysfunction is the Type 2 diabetes".

At his April 2003 Board hearing, the veteran testified that 
he was diagnosed with erectile dysfunction approximately four 
years ago, but had the problem for about seven years.  At 
that time, he saw a VA nurse practitioner who gave him a tape 
to watch regarding how VA treated the problem.  The veteran 
said treatment included use of suppositories or direct 
injections, neither of which appealed to him as viable 
options.  He went without treatment until VA offered Viagra 
that was prescribed for him approximately three years ago.  
The veteran said that a treating VA psychiatrist and the 
chief of endocrinology at the VA hospital told him verbally 
and put in writing that his erectile dysfunction was related 
to the service-connected diabetes.  

III.  Analysis

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran maintains that service connection should be 
granted for his erectile dysfunction which, he says, started 
in approximately 1996, but was diagnosed four years ago.  The 
medical evidence of record reveals that in 1998 BPH secondary 
to diabetes mellitus was noted and, in April 1999, he 
underwent TURP.  Subsequently, medical records indicate that 
Viagra was prescribed for the veteran's erectile dysfunction.


In a February 2001 written statement, the veteran's treating 
VA staff psychiatrist opined that diabetes was the "most 
likely" factor in causing the veteran's erectile dysfunction 
and that the "main cause of impotence in males is 
diabetes".  Although in January 2002, the VA genitourinary 
examiner diagnosed erectile dysfunction of unknown etiology 
associated with history of depression, and also diagnosed 
recent onset of diabetes, in undated statements submitted in 
April 2003 two VA medical professionals associated the 
veteran's erectile dysfunction with the service-connected 
diabetes mellitus Type 2.  A VA nurse at the Day Treatment 
Center noted the veteran's concern regarding problems with 
erectile dysfunction "likely linked" to diabetes.  More 
importantly, the chief of endocrinology service at a VA 
medical center, who treated the veteran for Type 2 diabetes, 
opined that the "probable cause of [the veteran's] erectile 
dysfunction is the Type 2 diabetes".  

In light of the foregoing, the Board will exercise the 
discretion conferred upon us by law to determine that the 
evidence in a case is in relative equipoise.  The VA chief of 
endocrinology, quoted above, opined that the probable cause 
of the veteran's erectile dysfunction was the service-
connected Type II diabetes.  A treating VA staff psychiatrist 
also quoted above said that the diabetes was the "most 
likely factor" in causing the veteran's erectile problems 
and that diabetes was the main cause of impotence in males.  
Accordingly, and resolving reasonable doubt in the 
appellant's favor, the Board finds that the evidence of 
record is consistent with the veteran's contentions, and that 
erectile dysfunction may be service-connected as due to the 
service-connected diabetes mellitus, Type II.

Accordingly, the Board concludes that service connection for 
erectile dysfunction secondary to service-connected Type II 
diabetes mellitus is in order.


ORDER

Service connection for erectile dysfunction secondary to 
service-connected Type II diabetes mellitus is granted.


REMAND

As noted above, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  See also VA's 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board further notes that, under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board was, for a time, conducting evidentiary development of 
appealed cases directly, instead of remanding such cases to 
the RO.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2003).  
However, in May 2003 the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir. 
2003).  Accordingly, the Board must now remand whenever 
additional evidentiary development is required.

The veteran asserts that he was initially treated for 
depression in 1989, and that his psychiatric disorder was 
exacerbated by his service-connected diabetes mellitus, Type 
II.  He testified to several hospitalizations for treatment 
of depression, starting in 1989.  Records associated with the 
claims file indicate that VA hospitalized the veteran in 
November 1996 and March 2001 for psychiatric treatment.  

As mentioned above, the U.S. Court of Appeals for Veterans 
Claims, in Allen v. Brown, 7 Vet. App. 439 (1995) concluded 
that, "when aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  In support of his claim, the veteran 
submitted the February 2001 written statement from a VA staff 
psychiatrist that diagnosed depression.  The VA psychiatrist 
opined that the veteran's diabetes played a significant role 
in adding to and complicating the veteran's depressive 
symptoms as well as being a likely factor causing his 
erectile problems.  The VA psychiatrist noted that a greater 
portion of diabetics had depression than the general 
population.  The VA psychiatrist further stated that the main 
cause of impotence in males is diabetes that the physician 
believed added to the veteran's depressive symptoms.

In a January 2002 VA psychological examination report, the 
psychologist said the link between the veteran's diabetes and 
depression was fairly obvious.  An August 2002 written 
statement from a VA staff psychiatrist diagnosed depression 
that was "exacerbated" by the veteran's diabetes, erectile 
dysfunction and chronic low back pain.  In light of the Allen 
decision, the Board believes further development is warranted 
prior to consideration of the issues on appeal.

Further, at his April 2003 videoconference hearing, the 
veteran testified that he was hospitalized for treatment of 
depression in 1989.  Subsequently, he submitted a signed 
authorization for VA to obtain the private medical records 
from Hartgrove Hospital in Chicago, Illinois.  In light of 
the new duty-to-assist regulations noted above, these records 
should be obtained and added to the claims file.

Finally, the Board notes that, on an undated VA Mental Health 
Intake form, apparently completed in 1997, the veteran 
checked "Social Security" as a source of income.  A review 
of the file reveals that a copy of a Social Security 
Administration (SSA) award decision and the records 
considered by the SSA in reaching its determination are not 
of record.  The Board believes efforts should be made to 
clarify whether the veteran received SSA disability benefits 
and, if so, the SSA records should be obtained and added to 
the claims files.

Furthermore, the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 regarding this matter.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent.  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the burden 
of producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.

2.	The RO should contact the veteran and 
determine whether he is receiving Social 
Security Administration (SSA) disability 
benefits and, if so, the RO should contact 
SSA and request copies of all medical records 
and other pertinent documents considered in 
any claim for disability benefits regarding 
the veteran.  All records obtained should be 
associated with the claims file.

3.	The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for 
depression, or other psychiatric disability, 
since November 2001.  The RO should then 
request all pertinent medical records from 
those medical providers.

4.	The RO should request all records regarding 
the veteran's treatment for depression from 
the Hartgrove Hospital, 520 N. Ridgeway 
Avenue, Chicago, IL 60624, for the period 
from November 1989 to February 1990. 

5.	The veteran should be scheduled for VA 
examination to determine the etiology of any 
diagnosed depression found to be present.  
All indicated tests and studies should be 
performed and all clinical findings reported 
in detail.  The examiner is requested to 
provide an opinion concerning the etiology of 
any depression found to be present, to 
include whether it is at least as likely as 
not (i.e., at least a 50-50-probability) that 
any currently diagnosed depression has been 
caused or aggravated by the veteran's 
service-connected Type II diabetes mellitus, 
or whether such an etiology or relationship 
is less than likely (i.e., less than a 50-50 
probability).  The degree of depression 
pathology that would not be present but for 
the service-connected diabetes mellitus 
disability should be identified, to the 
extent possible.  The examiner is requested 
to address the opinions expressed in the VA 
staff psychiatrists' February 2001 and August 
2002 written statements and in the January 
2002 VA psychological examination report.  A 
rationale should be provided for all opinions 
expressed.  The veteran's claims files must 
be made available to the examiners prior to 
examination, and the examination report 
should indicate whether the veteran's medical 
records were reviewed.

6.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
depression as secondary to the service-
connected Type II diabetes mellitus.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal since the December 
2002 SOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



